December 7, 1961

Honorable Alton R. Griffin         Opinion No. ~~-1216
County Attorney
Lubbock County                     Re:   Whether a child under slx-
Lubbock, Texas                           teen years of ago who'has
                                         completed the ninth ~grade
                                         and whose services   are
                                         needed for the support
                                         of his parents is required
                                         to attend school under the
                                         compulsory
                                            .   -..  attendance
                                                           ..     laws,
Dear Mr. Griffin:                        ana relatea questlon.

            Youhave requested     an opinion   of this   Department on
the following   two questztons:
           "(1) Is a child under sixteen (1.6)years of
     age who has completed the ninth (9th) grade and
     whose services  are needed for the support of his
     parents, required to attend school under the com-
     pulsory school attendance laws?
           "(2) Is a child over sixteen (16) years of
     age required to attend school until he has com-
     pleted the ninth (9th) grade?"
           The "Compulsory School Attendance Laws" to which
you refer In your letter are codified   in the Civil Statutes
as~Article  2892, Vernon's Civil Statutes,   and the correspond-
ing penal provision   as Article 297, Vernon's Penal Code, and
read In part as follows:
           "Every~chlld   in the State who is seven (7)
     years and not more ~than sixteen (16)'years    of
     age shall be required to attend the public
     schools In the district    of its residence, or
     in some other district    to which It may be
     transferred   as provided by law, for a period
     of not less than one hundred and twenty (120)
     days annually.     . . ."
           Article  2893, Vernon's Civil Statutes,   and Article
298, Vernon's   Penal Code, read in part as follows:
Honorable   Alton R. Griffin,   page 2 (~~-1216)

            11
             . .   .

            "5. Any child more than sixteen       (16) years
      of age who has satisfactorily      completed the work
      of the ninth grade, and whose services       are needed
      in support of a parent,or     other person standing
      In parental relation   to the child, may, . ,,,. be
      exempted from further attendance at school.
            We will consider your last question first,   because
it has been answered by this office    In Attorney ‘General’s
Opinion V-954 (1949), In which It was held that a child whd
attains the age of sixteen or over before the beginning of
the public free Schools In his district    Is not subject to
the provisions   of the compulsory attendance law, whether or
not he has completed the work of the ninth grade,      We are
enclosing   a copy of this opinion and your second question
Is correspondingly   answered In the negative.
          As to your first   Inquiry, you reverse the above and
ask whether a child under sixteen years of age, who has com-
pleted the ninth grade, etc.,   Is required to attend school
under the compulsory school attendance law.     We are of the
opinion that this question should be answered In the affirma-
tive.
          You are referred  to the original caption of the
compulsory school attendance act of 1915, Acts, 34th Leg.,
ch, 49, p. 93, which reads as follows:
           “An Act to compel attendance upon public
     schools of Texas b $: children between the ages
     of 8 and 14 years.
             In Butler v. State, 194 S.W, 166, (Tex.Crlm. 1917),
It was held that a child who attained the statutory         age of
fourteen before the beginning of the public free sc,hools In
his Qistrlct    was not,sub,ject   to the provisions   of that com-
pulsory attendance law,        This case was decided when the law
which Is now codified     as Article    2892, Vernon’s Civil Statutes,
and Article    297, Vernon’s Penal Code, provided that every child
of not more than fo~vrteen years was subject to the corn ulsory
attendance law,      In 19X5, the law W.&U   amended (Aots, 4Eth Leg.,
ch. 160, p, 409) to substitute       “aeven years” for “eight years”,
and “sixteen years” for “fourteen years”.
            We point out the foregoing  because we bellave that
it is the legislative   intent , and the construction  of such by
the courts,  that the governing factor   should be the age of the
child at the beginning of the school term which confrolti,     In
Honorable         Alton R. Griffin,   Page 3 (~~-1216)

arriving     at the legislative   intent, it is of primary Importance
to ascertain     the purpose for which the statute was enacted.
Harris County v. Tennessee ProductsPipe         Line Co., 332 S.W.2d
('('1 I Civ. App. 1960)     The apparent purpose of this statute is
simply to compel thl attendance of children between the ages
of seven and sixteen In the public schools of Texas.
          We recognize that there is an apparent inconsistency
within the provisions    of~the statute itself regarding the effect
of the provision   as to completing the ninth grade.    However, in
Wood v. State9 133 Tex. 110, 126 S.W.2d 4 (1939), the Court
used the following    language:
            "It is the settled  law that statutes should
     be construed so as to carry out the legislative
     intent,   and when such Intent is once ascertained,
     it should be given effect,    even though the literal
     meaniflg of the words used therein is not followed.
     .    .   .

           Thus, we are of the opinion that a child under six-
teen years of age who has completed the ninth grade is subject
to the compulsory school attendance law, and a child over six-
teen years of age is not subject to such, regardless  of whether
or not he has completed the ninth grade.

                                 SUMMARY

           (1) A child under sixteen (16) years of age
     who has completed the ninth (9th) grade is subject
     to the provisions   of Article 2892, Vernon's Civil
     Statutes,  and Article  297, Vernon's Penal Code.
           (2) A child over sixteen (16) years of age
     is not required to attend school under Article
     2892, Vernon's Civil Statutes,  and Article 297,
     Vernon's Penal Code, regardless  of whether he
     has completed the ninth (9th) grade or not.
                                        Very truly   yours,
                                        WILL WILSON




EBS:dhs
                                                   .   ^




Honorable   Alton R. Griffin,   page 4 (~~-1216)

APPROVED:
OPINIONCOMMITTEE
W. V. Geppert,   Chairman
Henry Braswell
Malcolm L. Quick
Joe B. McMaster
REVIEWEDFOR THE ATTORNEY  GENERAL
BY: Houghton Brownlee, Jr.